Case 1:19-cv-00028-DDD-JPM Document 1 Filed 01/10/19 Page 1 of 4 PageID #: 1



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   ALEXANDRIA DIVISION

KEVIN CRAIG, JR., AND                                                CIVIL NO. 1:19-cv-00028
ELISHA LAMB, INDIVIDUALLY
AND ON BEHALF OF HER MINOR                                           JUDGE
CHILDREN CL, DL AND JL
                                                                     MAG.
VERSUS

AARON ROYAL, ATS SPECIALIZED, INC.
AND GREAT WEST CASUALTY
INSURANCE COMPANY

                                    NOTICE OF REMOVAL
       NOW INTO COURT, through undersigned counsel, come defendants, Aaron Royal, ATS

Specialized, Inc. (“ATS”) and Great West Casualty Company (“Great West”, incorrectly named

in the plaintiff’s Petition for Damages as “Great West Casualty Insurance Company”), who hereby

give notice of the removal of this action from the 35th Judicial District Court for the Parish of

Grant, State of Louisiana, on the following grounds:

                                                 I.

       Removal to this Honorable Court is proper pursuant to 28 USC § 1332 and § 1441, in that

when this action was commenced and presently there is complete diversity of citizenship between

the plaintiffs, Kevin Craig, Jr. and Elisha Lamb, individually and on behalf of the minors, CL, DL

and JL, all of whom are citizens of and domiciled in the State of Louisiana, and the defendants,

none of whom are citizens of Louisiana. More specifically, at relevant times Mr. Royal has been a

citizen of and domiciled in the State of Arkansas, ATS is incorporated in Minnesota and also has

its principal place of business there, and Great West is incorporated in Nebraska as well as maintain

                                                 1
Case 1:19-cv-00028-DDD-JPM Document 1 Filed 01/10/19 Page 2 of 4 PageID #: 2



its principal place of business there.

                                                  II.

        Further, this judicial district encompasses the state court in which this suit was filed; less

than thirty (30) days have elapsed since these parties received any service of the plaintiffs’ Petition

for Damages in this action; and the matter in controversy exceeds $75,000.00, exclusive of interest

and costs, in that in addition to the allegations in the plaintiffs’ Petition for Damages which states

that Kevin Craig, Jr. has undergone lumbar surgery at L4-5, L5-S1 as a result of the injuries

sustained in the subject accident and that he seeks past, present and future damages for alleged (i)

physical pain and suffering, (ii) mental anguish, (iii) loss of enjoyment of life, (iv) permanent

scarring and disfigurement, (v) permanent disability, (vi) medical expenses, and (vii) wage loss,

plaintiffs’ counsel of record in this action has confirmed to the undersigned counsel that Mr. Craig

is individually seeking damages in excess of $75,000.00, exclusive of interest and costs, for his

own alleged injuries, in that his claim for past medical expenses alone far exceeds that amount,

before even adding the other claims and amounts alleged and sought by him and/or the other

plaintiffs in this suit.

                                                  III.

        Attached hereto as Exhibit “A” is a copy of the original Petition for Damages filed in this

matter, styled “Kevin Craig, Jr., et al v. Aaron Royal, et al,” No. 25819, 35th Judicial District Court,

Grant Parish, Louisiana. No returns of service have been filed yet into the state court record, but

same will be supplemented when received. No other pleading aside from the original Petition for

Damages has been filed in the state court record, although attached as Exhibit “B” is a Request for

Notice filed by the plaintiffs.


                                                   2
Case 1:19-cv-00028-DDD-JPM Document 1 Filed 01/10/19 Page 3 of 4 PageID #: 3



                                                  IV.

        As indicated in the plaintiffs’ attached Petition for Damages, this is a civil action involving

claims for personal injury and related damages allegedly caused by a vehicular accident which

occurred in Grant Parish, Louisiana, on or about March 15, 2018.

                                                  V.

        Undersigned counsel will promptly serve the plaintiffs with this Notice of Removal and

will also file a copy with the clerk of the state court in which this suit was filed.

                                                  VI.

        In making this filing, there is no intent to waive any exceptions, rights or defenses to which

any defendant is entitled, including without limitation, the right to object to any and all defects in

the plaintiffs’ Petition for Damages, service of process, citation, jurisdiction and/or venue, and any

and all such rights and defenses are hereby expressly reserved.

        WHEREFORE, it is respectfully prayed that this cause proceed in this Honorable Court

as an action properly removed from the 35th Judicial District Court for the Parish of Grant, State

of Louisiana.

                                                        Respectfully submitted,

                                                        s/ C. David Vasser, Jr.
                                                        ________________________________
                                                        C. David Vasser, Jr. (LA #18518) T.A.
                                                        VASSER & VASSER
                                                        516 Myrtle Hill Drive
                                                        Baton Rouge, LA 70810
                                                        Tel 225-767-0352
                                                        Fax 225-767-4801
                                                        dave@vasserlaw.com
                                                        Counsel for Defendants,
                                                        Aaron Royal, ATS Specialized, Inc.
                                                        and Great West Casualty Company

                                                   3
Case 1:19-cv-00028-DDD-JPM Document 1 Filed 01/10/19 Page 4 of 4 PageID #: 4




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the above and foregoing pleading has been filed electronically

and that it is available for viewing and downloading from the ECF system and that a copy has been

furnished to all counsel of record, via electronic delivery and/or U.S. Mail, this 10th day of January,

2019.                                                  s/ C. David Vasser, Jr., Esq.




                                                  4
